      Case 3:19-cv-01124-MPS Document 34 Filed 08/23/19 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------X
                              :
MCCARTER & ENGLISH, LLP       :        Civil No. 3:19CV01124(MPS)
                              :
v.                            :
                              :
JARROW FORMULAS, INC.         :        August 23, 2019
                              :
------------------------------X

         ORDER RE: MOTION FOR EARLY DISCOVERY [DOC. #26]

     This matter is before the Court for resolution of

Defendant’s motion seeking to conduct limited discovery before

the issuance of a scheduling order, and in advance of the

September 24, 2019, hearing scheduled in this case. See Doc.

#26. Plaintiff has filed an opposition to the motion. See Doc.

#29. For the reasons set forth below, the Court GRANTS, in part,

and DENIES, in part, Defendant’s Motion for Early Discovery.

I.   BACKGROUND

     On July 22, 2019, McCarter & English, LLP (“plaintiff”),

filed the Complaint, asserting claims of breach of contract,

account stated, and unjust enrichment/quantum meruit, against

Jarrow Formulas, Inc. (“defendant”). See Doc. #1. Plaintiff, a

law firm, asserts that defendant, a former client, has failed to

pay four outstanding invoices for legal services rendered. See

id. at 5. These invoices relate primarily but not exclusively to

representation provided in connection with the matter of Caudill


                                   1
        Case 3:19-cv-01124-MPS Document 34 Filed 08/23/19 Page 2 of 8



Seed and Warehouse Company, Inc. v. Jarrow Formulas, Inc.,

3:13CV00082(CRS) (W.D.K.Y. filed Jan. 25, 2013) (“the Kentucky

litigation”), and total more than $1,962,147.20. See id.

Plaintiff has filed an application seeking a prejudgment remedy

to secure at least $2,000,000 of defendant’s assets (“the PJR

motion”). See Doc. #8 at 1. Judge Michael P. Shea referred that

motion to the undersigned for resolution. See Doc. #14. The

Court conducted a telephonic scheduling conference on August 13,

2019; counsel for each party participated. See Doc. #24. The

Court scheduled an evidentiary hearing on the PJR motion for

September 24, 2019, at 10:00 a.m. See Doc. #20. The Court also

issued the following Order:

      ORDER. As discussed during the telephonic scheduling
      conference on August 13, 2019, defendant seeks to engage
      in preliminary document discovery prior to the September
      24, 2019, evidentiary hearing on plaintiff’s motion for
      a prejudgment remedy (Doc. #8). On or before Thursday,
      August 15, 2019, defendant shall file a motion for early
      discovery, on the docket, setting forth the legal basis
      for its request and a general description of the
      materials sought. Plaintiff shall file a response on or
      before Monday, August 19, 2019. It is so ordered.

Doc. #22. Defendant filed the instant motion seeking early

discovery [Doc. #26], and plaintiff has filed a response [Doc.

#29].

II.   STANDARD

      Federal Rule of Civil Procedure 26(d) “provides that a

party to a civil action may not seek discovery before the


                                     2
      Case 3:19-cv-01124-MPS Document 34 Filed 08/23/19 Page 3 of 8



parties have conferred as required by Ruled 26(f), except in

certain limited categories of case exempted from the initial

disclosure rules ‘or when authorized ... by [Court] order.’”

Ayyash v. Bank Al-Madina, 233 F.R.D. 325, 326 (S.D.N.Y. 2005)

(quoting Fed. R. Civ. P. 26(d)). “In deciding whether to grant

such an order, the district court must determine whether ‘good

cause’ exists.” Directory Assistants, Inc. v. Doe, No.

3:10CV548(CFD), 2010 WL 10128887, at *1 (D. Conn. Apr. 28,

2010). In determining good cause, “it makes sense to examine the

discovery request on the entirety of the record to date and the

reasonableness of the request in light of all the surrounding

circumstances.” Ayyash, 233 F.R.D. at 327. Requests for early

discovery should be “reasonably tailored to the time constraints

under which both parties must proceed or to the specific issues

that will have to be determined at” any preliminary proceedings.

Irish Lesbian & Gay Org. v. Giuliani, 918 F. Supp. 728, 731

(S.D.N.Y. 1996). Here, defendant1 seeks discovery in advance of a

prejudgment remedy hearing scheduled to take place in

approximately one month.


1 The Court notes that the applicable standard is based, in part,
on the nature of the discovery sought and the party seeking
discovery. Where a plaintiff seeks discovery related to a
defendant’s assets in advance of a hearing on a prejudgment
remedy, under Connecticut law “it must [] show that the relief
it seeks is ‘necessary’ or ‘absolutely essential’ to protect its
rights.” Bahrain Telecommunications Co. v. Discoverytel, Inc.,
476 F. Supp. 2d 176, 187 (D. Conn. 2007).
                                   3
      Case 3:19-cv-01124-MPS Document 34 Filed 08/23/19 Page 4 of 8



    Although the Federal Rules of Civil Procedure govern the

conduct of an action in federal court, state law determines when

and how a provisional remedy is obtained. See Fed. R. Civ. P.

64; Bahrain Telecomm. Co. v. DiscoveryTel, Inc., 476 F. Supp. 2d

176, 183 (D. Conn. 2007). “Under Connecticut law, a prejudgment

remedy is appropriate if the court, upon consideration of the

facts before it and taking into account any defenses,

counterclaims or setoffs, claims of exemption and claims of

adequate insurance, finds that the plaintiff has shown probable

cause that such a judgment will be rendered in the matter in the

plaintiff’s favor in the amount of the prejudgment remedy

sought.” Roberts v. TriPlanet Partners, LLC, 950 F. Supp. 2d

418, 420 (D. Conn. 2013) (internal quotation marks omitted)

(quoting Conn. Gen. Stat. §52-278d(a)).

    “Probable cause is a flexible common sense standard. It

does not demand that a belief be correct or more likely true

than false.” TES Franchising, LLC v. Feldman, 943 A.2d 406, 411

(Conn. 2008) (citation omitted). Connecticut courts have defined

“probable cause” in this context

    as “a bona fide belief in the existence of the facts
    essential under the law for the action and such as
    would warrant a man of ordinary caution, prudence and
    judgment, under the circumstances, in entertaining
    it.” Three S. Development Co. v. Santore, 474 A.2d 795
    (Conn. 1984) (citation omitted). Thus, the plaintiff
    does not have to prove its case by a preponderance of
    the evidence, but must show that there is probable
    cause to sustain the validity of the claim. New
                                   4
      Case 3:19-cv-01124-MPS Document 34 Filed 08/23/19 Page 5 of 8



    England Land Co., Ltd. v. De Markey, 569 A.2d 1098
    (Conn. 1990).

Walpole Woodworkers, Inc. v. Atlas Fencing, Inc., 218 F. Supp.

2d 247, 249 (D. Conn. 2002). “A probable cause hearing for the

issuance of a prejudgment remedy is not contemplated to be a

full scale trial on the merits of the plaintiff’s claim. Rather,

the trial court’s function is to determine whether there is

probable cause to believe that a judgment will be rendered in

favor of the plaintiff in a trial on the merits.” Roberts, 950

F. Supp. 2d at 421 (internal citations and quotation marks

omitted).

III. DISCUSSION

    The Court finds that the majority of defendant’s discovery

requests are “not reasonably tailored to the time constraints

under which both parties must proceed or to the specific issues

that will have to be determined” at the PJR hearing. Irish

Lesbian & Gay Org., 918 F. Supp. at 731. Plaintiff brings three

claims: (1) Breach of Contract, (2) Account Stated, and (3)

Unjust Enrichment/Quantum Meruit. See Doc. #1 at 8-9. In order

to succeed at the PJR hearing, plaintiff may establish probable

cause on any theory of liability sufficient to establish the

relief it seeks; it need not establish probable cause as to

every theory it intends to pursue to final judgment.




                                   5
      Case 3:19-cv-01124-MPS Document 34 Filed 08/23/19 Page 6 of 8



    The Court finds a narrow subset of defendant’s requests to

be appropriate for immediate discovery. Specifically,

documentation related to relevant fee agreements, as well as

certain relevant billing records, shall be disclosed. It is the

Court’s understanding that defendant may already be in

possession of most, if not all of this documentation; defense

counsel represented during the August 13, 2019, telephonic

status conference that he believes defendant is in possession of

its full client file.

    A. Fee Agreements

    Defendant seeks production of:

    a.    Copies or any and all written agreements between
          Jarrow and McCarter.
    b.    Copies of all notices sent to Jarrow by McCarter
          concerning billing, billing rates, or changes in
          billing rates or the terms and conditions of any
          engagement to provide legal services to Jarrow.
    c.    If there were any oral agreements related to
          billing or the terms of any engagement to provide
          legal services, please indicate the name, date,
          terms   and/or   circumstances    for   the   oral
          agreement[s].

Doc. #26-1 at 1, Requests 1(a)-(c) (sic). The Court finds that

any oral or written fee agreements applicable to the four

disputed invoices, or to the Kentucky litigation, and any

modifications to such fee agreements, are relevant, and good

cause exists to order production of such materials in advance of

the PJR hearing. Based on the representations of the parties, to



                                   6
      Case 3:19-cv-01124-MPS Document 34 Filed 08/23/19 Page 7 of 8



date, the Court does not expect that producing these documents

on an expedited schedule would be burdensome.

    The Court notes that defendant seeks leave “to request

certain targeted document discovery prior to the evidentiary

hearing[.]” Doc. #26 at 1 (emphasis added). Defense counsel

confirmed during the August 13, 2019, conference that defendant

seeks only production of documents in advance of the PJR

hearing. Plaintiff therefore shall not be required to treat

inquiry 1(c) as an interrogatory. At this early stage, plaintiff

need only produce written materials.

    B. Bills

    Defendant, “[w]ith respect to the matter of Caudill Seed &

Warehouse Company, Inc. v. Jarrow,” seeks production of: “All

‘draft’ bills and non-identical copies of bills, including any

copies of bills or electronic entries reflecting notations made

on draft bills, or directs to edit, write up, write down, or

write off any amounts entered on a draft bill[.]” Doc. #26-1 at

2, Request 2(b). The Court finds that good cause exists for

expedited production of this material.

    In particular, the Court notes: “Jarrow paid McCarter’s

invoices periodically, albeit at times with a negotiated

discount when McCarter requested its account be brought current,

typically at or near McCarter’s fiscal year end.” Doc. #1 at 4

(emphasis added). Any regular discount or alterations to bills

                                   7
       Case 3:19-cv-01124-MPS Document 34 Filed 08/23/19 Page 8 of 8



may be relevant to the Court’s analysis in ruling on the

application for PJR. The parties’ course of conduct may be

significant given the claim that “McCarter has no retainer

agreement with Jarrow for the Kentucky Litigation.” Doc. #26 at

2 (emphasis omitted).

IV.   CONCLUSION

      For the reasons set forth herein, the Court GRANTS, in

part, and DENIES, in part, Defendant’s Motion for Early

Discovery. Plaintiff shall provide responses to requests for

production 1(a)-(c) and 2(b), as described in Document #26-1, on

or before August 30, 2019.

      It is so ordered, at New Haven, Connecticut, this 23rd day

of August, 2019.

                                         /s/
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE




                                    8
